DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 30 September 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 13-16, and 19-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  This is a “new matter” rejection.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 22 (from which the other claims depend) recites that the coloring agent and the resin are “solved” in the water and alcohol solvent.  There is insufficient support for this limitation in the originally filed disclosure.  The specification does not talk about the coloring agent or the resin being “solved.”  The closest discussion appears to be paragraph [21], which states that water inhibits bonding of the anionic coloring agent and the cationic monomer of the resin, and further states that by using both water and alcohol the bonding between the coloring agent and the resin can be suppressed.  But the state of the resin and the coloring agent is not stated by the specification (such as dissolved, solvated, or dispersed).

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 13-16, and 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 22 (from which the other claims depend) recites that the coloring agent and the resin are “solved” in the water and alcohol solvent.  It is unclear what is meant by this term.  Dissolved and solvated are both ways in which a material may be in a solvent and dispersed therein, and it is unclear which of these two (or if another altogether definition) is being employed, especially in light of the absence of any disclosure in the specification from which to interpret the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Song et al. (US Patent 8,147,814).
Song et al. discloses personal care compositions comprising dye-polymer complexes (abstract).  The coloring complex is prepared from cationic polymers (column 1, lines 31-41), and an example of such a complex is the complex of anionic D&C red 4 dye with a copolymer of epichlorohydrin and dimethyl amine (example 1).  This complex, with a higher molar amount of the cationic amine component relative to the anionic sulfate dye component, can be used in a variety of cosmetics (examples 16-33).  And the preparation of this complex is such that when completed all the dye is complexed with the polymer, with none left in solution (example 1).  And as for the solvent being the inclusion of both water and an alcohol, example 29 has both water and propylene glycol (an alcohol) and example 31 has both water and butylene glycol (an alcohol).
Instant claims 1-8, 13, and 20 further recite that the ingredients are in a bodypainting ink.  Song et al. does not teach using the composition in such a manner.  However, the claims are drawn to a composition, and the body of the claim recites a structurally complete invention.  Furthermore, the use does not appear to result in a structural difference between the claimed invention and the prior art cosmetic compositions disclosed by Song et al. (the composition taught are applied to the body, such as hair or skin, and contain a colorant).  As such, the preamble is not considered to further limit the claim and only states only an intended use.  See MPEP 2111.02(II).
Instant claim 1 further recites that the bonding between the dye and the polymer is facilitated by stirring. Song et al. teaches preparing a complex between these two ingredients, and this is done by “agitation” (example 1), which may be a different method step for preparing the complex (Song et al. does not further describe how the agitation is performed). However, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while Song et al. is silent as to whether the agitation is performed by stirring, the composition disclosed by Song et al. reads on the limitations instantly recited with regards to the composition.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent 8,147,814).
Song et al. discloses personal care compositions comprising dye-polymer complexes (abstract).  The coloring complex is prepared from cationic polymers (column 1, lines 31-41), and an example of such a complex is the complex of anionic D&C red 4 dye with a copolymer of epichlorohydrin and dimethyl amine (example 1).  Other suggested cationic polymers include those prepared from dimethylaminoethyl acrylate and dimethylaminoethyl methacrylate methyl chloride and methyl sulfate salts (column 2, line 32 – column 3, line 8 & claim 13), with such monomers being most preferred (column 3, lines 50-52).
Thus, Song et al. discloses compositions comprising the individual elements of the instantly recited combination (the specific polymer along with the coloring agent and resin) and together these would provide a composition as instantly recited.  However, Song et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent 8,147,814) as applied to claim 1 above, and further in view of Midha et al. (US Patent 6,113,883).
Song et al. discloses most of the limitations recited by instant claims 14-16.  However, the solvents instantly recited (water and propanol) are not taught therein.  Song et al. does suggest the dye-polymer complex, which provide for outstanding stable coloration (column 1, lines 25-27) can be used in hair sprays (claim 23).
Midha et al. discloses hair sprays where the solvent is selected form (among the options) water, propanol, and mixtures thereof (abstract).  Examples 7-20 contain both ethanol and water (with more ethanol than water).  Propanol is an alternative to ethanol taught (abstract), and such a hair spray would have the solvent required by the instant claims.  Midha et al. further suggests the inclusion of colorants (column 21, line 63 – column 22, line 15).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the dye-polymer complex taught by Song et al. into the hair spray compositions disclosed by Midha et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent 8,147,814) as applied to claim 1 above, and further in view of Kim et al. (US Patent 5,356,438).
Song et al. discloses most of the limitations recited by instant claims 19 and 21.  However, the dye instantly recited (phloxine) is not taught therein.  Song et al. does suggest the dye can be anionic, such as D and C dyes (column 6, lines 30-56).
Kim et al. discloses hair color cosmetic compositions, and teaches that useful dyes for such compositions include D&C red number 28, also known as phloxine, which is an anionic dye.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the D&C red number 28 taught by Kim et al. in the cosmetic taught by Song et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
The Applicant argues that the rejections over Song et al. are not proper because Song et al. does not teach that the coloring agent and the resin are solved in the water and the alcohol. The Applicant states that Song et al. in fact teaches away from this feature, as the particles remain in the finished product. To support this, the Applicant refers to evidence provided in the response.
The Examiner acknowledges the arguments presented, but does not consider them persuasive.  The Examiner notes that the argument relates to the limitation added by amendment in the response received 30 September 2022.  Further, the Examiner notes that the Applicant states that “[t]t is noted that the claim amendments are made only for more particularly pointing out the invention, and not for distinguishing the invention over the prior art” (page 5 of the remarks – emphasis originally present).  Thus, in view of this statement, it would appear that Applicant is stating that this feature (added to the claims as an amendment) would not distinguish the invention over the prior art.  Applicant states as much.
The Examiner also does not consider the arguments persuasive that the complex taught by Song et al. is distinct from that which is instantly recited.  The materials are the same, as the same resin is taught by Song et al. as is most preferred and is instantly recited (such as instant claims 10 and 21).  Thus, as the ingredients are the same, the properties would also be expected to be the same.  Further, the instant claims require the two ingredients (the resin and the coloring agent) to be bound to each other (claim 7 expressly recites a limitation to this feature).  Thus, whatever is meant by the term “solved” as instantly recited would appear to be met by the taught complex of Song et al., as the ingredients are the same, and the features (such as being bound) are shared as well.
And as for the evidence referred to by the Applicant, it is noted that Arguments of counsel cannot take the place of factually supported evidence.  See MPEP 2145.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699